DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Invention/Group I (Claims 1-9) in the reply filed on 12/4/2020 is acknowledged, however, as noted in the previous Non-Final Rejection mailed on 1/21/2021, the restriction requirement mailed on 10/27/2020 has been withdrawn in view of the amendments to the claims. 

Response to Amendment
Applicant’s supplemental amendment filed on 4/26/2021 has been entered.
Claims 1, 3, 5-11, 13, and 15-20 are pending and allowed (See below). 
Claims 2, 4, 12, and 14 are cancelled. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Steven Wietrzny on 4/29/2021.

The application has been amended as follows: 

In the Claims:

Claim 10:
-line 12, “and being movable from” is changed to --and comprising an output being movable from--
-line 14, “the actuator moves” is changed to --the output of the actuator moves--
-line 18, “as the actuator moves” is changed to --as the output of the actuator moves--

Claim 11:
-line 3, “an output” is changed to --the output--

Claim 15:
-line 5, “by rotation of the counter knife arm rotates when” is changed to -- by rotation of the counter knife arm when--

Claim 16:

-line 17, “a material-contacting roll assembly supported” is changed to --a material-contacting roll assembly, comprising the feed roll, supported--

Claim 19:
-line 5, “second position” is changed to -- second end position--

Allowed Claims / Reasons for Allowance
Claims 1, 3, 5-11, 13, and 15-20 are allowed. 
The following is an examiner’s statement of reasons for allowance:
Regarding Claims 1, 7, 8, 10, and 16, none of the prior art references, alone or in combination, anticipate or render obvious the claimed inventions. Olander (US PGPUB 2010/0192516- see the Non-Final Rejection mailed on 1/21/2021 for reference) was viewed as the closest prior art of record as it disclosed many features of the claimed inventions including, but not limited to, a feed roll (116; see Figures 6-9) rotatably mounted to a pivoting frame (136) to be brought into engagement with and tension a belt (98) for feeding wrap material into a feed opening and into a baling chamber. 
Regarding Claim 1, attention can be brought to the disclosure of Olander which discloses several claimed features of the claimed invention (see the Non-Final Rejection mailed on 1/21/2021 for reference) including a wrap material supply system (20 including “wrapping apparatus 92”; Figure 1) for delivering a wrap material (94; Figure Olander fails to explicitly disclose rotation of the pivoting frame from the home position into the pivoted position increases the distance between the drive roll and feed roll and rotates a wrap material output trajectory toward the feed opening as claimed. Instead Olander discloses such rotation of the pivoting frame bringing the feed roll (116) closer to the drive roll (38, 40).
Further, it would not have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Olander to achieve such claimed limitations without the use of improper hindsight as motivation and significant structural modifications which would render Olander inoperable.
Therefore, these features in combination with the remaining features of Claim 1 render the claimed invention allowable over the prior art.


Regarding Claim 7, Olander discloses several features of the claimed invention (refer to the previous 102(a)(1) and (a)(2) rejections of Claims 1, 5, and 6 (in which Olander further discloses a stop feature (160; Figures 6-7) fixedly coupled to the baler housing and positioned to arrest rotation of the counter knife arm (140), however, Olander does not explicitly disclose the stop feature arresting rotation when the output of the actuator moves into the intermediate position as the counter knife arm (140) of Olander will only be arrested at the end position of the actuator. Further it would not have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify Olander to be configured in this manner without the use of improper hindsight as motivation and significant structural modifications. Therefore, these features in combination with the remaining limitations of Claim 7 render the claimed invention allowable over the prior art.


Regarding Claims 8, Olander discloses several elements of the claimed invention (refer to the previous 102(a)(1) and (a)(2) rejections of Claims 1 and 5 (in which previous Claim 8 depended from) in the Non-Final Rejection mailed on 1/21/2021), including the counter knife arm (140; see Figure 5) comprising a first end portion coupled to the output of the actuator (148), a second end portion terminating in a counter knife angle (166; Figure 7), and an intermediate portion between the first end portion and the second end portion, however, fails to disclose the intermediate portion (comprising slot 146) coupled to the pivoting frame (136) at a second pivot point. Further it would not have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify Olander to be configured in this manner without Olander inoperable for its intended function. Therefore, these features in combination with the remaining limitations of Claim 8 render the claimed invention allowable over the prior art.


Regarding Claim 10, Olander discloses several elements of the claimed invention (again note the previous 102(a)(1) and (a)(2) rejection of the Non-Final Rejection mailed on 1/21/2021 for reference) but fails to explicitly disclose as the output of the actuator (148; Figures 5-11) moves from the intermediate position into the second end position, the roll spacing increases to tension the drive belt and initiate feeding of the wrap material from the wrap material roll. Further it would not have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify Olander to be configured in this manner without the use of improper hindsight as motivation and structural modifications which would likely render Olander inoperable.
Therefore, the claimed invention of Claim 10 is allowable over the prior art.


Regarding Claim 16, Olander discloses several features of the claimed invention (note the previous 102(a)(1) and (a)(2) rejection of the Non-Final Rejection mailed on 1/21/2021 for reference), however, Olander fails to at least disclose the wrap material supply system being configured such that when the pivoting frame is in the home position the feed roll is closer to the drive roll and the belt is in a slack stated such that the feed roll and drive roll are rotationally decoupled and further fails to disclose when the pivoting frame is in the pivoted position, the feed roll is farther from the drive roll and are rotationally coupled to each other as the belt is in a tensioned state. Further it would not have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify Olander to be configured in this manner without the use of improper hindsight as motivation and structural modifications which would render Olander inoperable.
Therefore, the claimed invention of Claim 16 is allowable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See “Notice of References Cited”.
-Note Paillet (US Patent 7,278,251) discloses a pivoting frame (cover 44; Figure 2) and two rolls (52, 96) rotationally coupled and decoupled by a belt (98), however, these rolls are not analogous to the feed and drive rolls, as claimed, and are merely used for a wrapping material indicator arrangement (40).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA G KOTIS whose telephone number is (571)270-0165.  The examiner can normally be reached on Monday - Thursday 6am-430pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSHUA G KOTIS/Examiner, Art Unit 3731                                                                                                                                                                                                        4/29/2021